DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on August 20, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP 6370971, which corresponds to USPub 2018/0252362).
Figure 1 of Nakagawa illustrates a control device (3) configured to control a robot including an articulated arm having a plurality of joints 5each provided with a motor and turned by driving of the motor, and a base supporting the articulated arm.
Figure 3 of Nakagawa illustrates the control device comprising: a temperature information obtaining unit (17) configured to obtain temperature information about each of the plurality 10of joints; and an air cooling heat dissipation calculating unit (16) that determines an air cooling dissipation amount (W3) based on the moving speed (SR) of the robot using the equation W3 = C1 X SR .  See paragraph [0027]. 
   Nakagawa does not teach a joint specifying unit configured to specify one of the joints that requires cooling, wherein, when the joint specifying unit specifies one of the joints, the motor control unit is configured to control the motor of at least one of the joints that is located on a side of the base from 20the specified joint so as to turn the joint on the side of the base from the specified joint for a given time.  However, Nakagawa recognizes that the air cooling dissipation amount (W3) of the robot is directly associated with the moving speed (SR) of the robot.  In other words, heat dissipation of a mechanical component can be increased by moving the component through the air at a predetermined speed.  Therefore, it would have been obvious to an engineer in the robotic field to control the robot of Nakagawa, so as to move a particular joint that is closest to the base, at a particular speed, to increase the air cooling dissipation amount of a joint that is further from the base, given the teaching of Nakagawa, motivation being to prevent the robot components from overheating.
With respect to claims 3 and 11, Nakagawa teaches the temperature information is of grease included in the joints, and - 33 -the temperature information obtaining unit (17) is configured to obtain the temperature information by estimating the temperature of the grease from temperatures of the joints or temperatures of the motors. 
With respect to claims 16, 17, and 18, Nakagawa does not teach a management device configured to manage a plurality of robots.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the control arrangement of Nakagawa to control multiple robots, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.

Claim(s) 1-2, 9-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahakura et al. (USPub 2017/0341223).
Figure 1 of Hahakura illustrates an articulated arm (A1,A2) having a plurality of joints (rotatable about AX1 and AX2) 5each provided with a motor and turned by driving of the motor, and a base (B) supporting the articulated arm.
Hahakura discloses (section [0164]) a controller (not illustrated) configured to control the robot.
Hahakura discloses (sections [0182] and [0183]) the motor includes an amplifier section (3) attached to the housing of the second arm (A2), the housing is moveable with the rotation of the second arm (A2), the housing quickly dissipates the heat of the amplifier board (33) which is conducted from a heat dissipating member (31) with wind (air).  Further, Hahakura discloses that it is possible to move the robot arm (housing) to more reliably prevent the occurrence of trouble due to heat generation by the amplifier section.
Hahakura does not teach a joint specifying unit configured to specify one of the joints that requires cooling, wherein, when the joint specifying unit specifies one of the joints, the motor control unit is configured to control the motor of at least one of the joints that is located on a side of the base from 20the specified joint so as to turn the joint on the side of the base from the specified joint for a given time.  However, Hahakura recognizes that heat dissipation of the robot is directly associated with the moving speed of the robot.  In other words, heat dissipation of a mechanical component can be increased by moving the component through the air at a predetermined speed.  Therefore, it would have been obvious to an engineer in the robotic field to control the robot of Hahakura, so as to move a particular joint that is closest to the base, at a particular speed, to increase the heat dissipation of a joint that is further from the base, given the teaches of Hahakura, motivation being to prevent the robot components from overheating.
With respect to claims 16, 17, and 18, Hahakura does not teach a management device configured to manage a plurality of robots.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the control arrangement of Hahakura to control multiple robots, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.

Claim(s) 4, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP 6370971, which corresponds to USPub 2018/0252362) or Hahakura et al. (USPub 2017/0341223), as applied to claims 1, 9, and 16 above, and further in view of Kaiser (USP 3,555,356).
Nether Nakagawa nor Hahakura teach prohibiting the driving of the motor of the specified joint for the given 10time.  However, it was well known in the art to protect a motor from overheating by controlling motor operation.  For example, Kaiser teaches a motor protector circuit using thermal responsive sensors for controlling the circuit operation to protect the motor from damage due to overheating.  Abstract.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to modify the controller of Nakagawa or Hahakura with a protector circuit, as taught by Kaiser, motivation being to protect the motor from damage due to overheating.  

Allowable Subject Matter
Claims 5-8, 13-15, and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658